Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 01/03/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
There are no amendments to claims to support applicant’s arguments of 10/11/2021. The limitations on which the Applicant relies (i.e., the invention discloses a constant gap between the sealing body and the sealing surface over the course of the rotational axis, without getting into direct contact with each other. This state will endure even through operation and varying external loads. Page 9, last paragraph of argument) are not stated on the claims.  It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ 2d. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Drawing objections in the Office action of 07/20/2021 are withdrawn.

Claim rejections under 35 U.S.C. § 112 in the Office action of 07/20/2021 are withdrawn.
 	In response to the Applicant’s argument that the prior art Lou (US 7, 156, 399) does disclose the sealing body is aligned parallel to the sealing surface, the distance between the sealing body and the sealing surface is constant gap (see, P9, paragraph 2 of argument), the limitations on which the Applicant relies (i.e., (1) the sealing body is aligned parallel to the sealing surface, and (2) the distance between the sealing body and the sealing surface is constant gap) are not stated on the claims.  It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ 2d. 
Applicant’s argument is not persuasive.
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, and 15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 7,156,399 (Lou). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, Lou discloses a sealing device for hydraulically sealing surfaces on components which can be moved relative to one another in a translational or rotatory relative movement (sealing device (Figures 4-11) between components having translational (Figures 4-7, and 10) or rotary (Figures 8-10) relative motion), comprising: 
a viscoplastic sealing body (20; Col.3, L62-63) with at least one sliding surface (surface of the seal body 20 that slides on 13 define the sliding surface of 20) which is assigned to at least one sealing surface of one of the components (Figures 4-11); wherein 
there is formed in the at least one sliding surface (sliding surface of 20) a plurality of cavities (50, 52, 53, and 54) which have closed contours, separated from one another, in relation to the sliding surface (Figures 4-7, and 11); wherein 
the contours of the cavities (50, 52-54) have a longer dimension in a contour longitudinal direction (Figures 4-7, and 11) and a shorter dimension in a contour transverse direction (Figures 4-7, and 11).  
Applicants do not point, with particularity, to the claim language the invention, as agued in the response of 10/11/2021, i.e. the invention has relatively sliding surfaces, which are parallel to each other and the sliding surfaces maintain a constant gap between them. 

As to claim 5, Lou discloses the sealing device according claim 1, the sealing body having a rotationally symmetric shape (Figures 4-11), and the at least one sliding surface forming a lateral surface of the sealing body (Figures 4-11).  

As to claim 6, Lou discloses the sealing device according to Claim 5, all of the cavities (50) having a common contour longitudinal direction which extends in a spiral shape in relation to a center axis of the rotationally symmetric sealing body (Figures 7 and 11).  

As to claim 7, Lou discloses the sealing device according to Claim 5, a plurality of radially circulating contour longitudinal directions being arranged along a centre axis of the rotationally symmetric sealing body (Figure 4-6), and the cavities (50, 52-54) being formed distributed radially along the contour longitudinal directions (Figures 4-7).  

As to claim 8, Lou discloses the sealing device according claim 1, the cavities differing from one another in relation to the alignment of the contour (Figures 4-7).  

As to claim 9, Lou discloses the sealing device according to Claim 8, having at least two different groups of cavities with the same alignment of the contour (Figures 7 and 11 show one group of cavities inclined in in one direction and the other group of cavities inclined n opposite direction.)  

As to claim 15, Lou discloses the sealing device according to claim 1, the contours of the cavities being rounded at a transitional edge to the sliding surface (Figures 4-7 and 11).



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,156,399 (Lou) alone. Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 12, Lou discloses the sealing device according to claim 1, with the cavities having a depth of 20 to 40 µm (Col.6, L47-48) except for cavity depth in a range of 10 to 40 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the cavity depth of 10 to 40 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having a cavity depth of 10 to 40 µm would yield the predictable sealing effect for the intended environment.     

As to claim 13, Lou discloses the sealing device according to claim 1, the shorter dimension (B) in the contour transverse direction of the cavities having a maximum dimension of 50 to 250 µm (Col.6, L56-58), except for the shorter dimension (B) in the contour transverse direction of the cavities having a maximum dimension of 15 to 200 µm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the shorter dimension (B) in the contour transverse direction of the cavities having a maximum dimension of 15 to 200 µm, since it has been       

As to claim 14, Lou discloses the sealing device according to claim 1, a ratio of the longer dimension (A) in the contour longitudinal direction to the shorter dimension (B) in the contour transverse direction being a value of 2 to 2.5 (Col.6, L56-58), except for a ratio of the longer dimension (A) in the contour longitudinal direction to the shorter dimension (B) in the contour transverse direction being a value of 3 to 6. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a ratio of the longer dimension (A) in the contour longitudinal direction to the shorter dimension (B) in the contour transverse direction being a value of 3 to 6, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One skill in the art would realize that having a ratio of the longer dimension (A) in the contour longitudinal direction to the shorter dimension (B) in the contour transverse direction being a value of 3 to 6 would yield the predictable sealing effect for the intended environment.       



Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,156,399 (Lou) in view of US 3,363,522 (Nolan). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 2, Lou discloses the sealing device according to Claim 1, the cavities (50, 52-54) except for elliptical shape cavities. Nolan teaches an elastomeric seal with elliptical shape cavities 123 (Col.4, L10-16) to facilitate compression during operation (Col.4, L26). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to substitute elliptical shape cavities of Nolan to the cavities of Lou. Thus, the simple substitution of one known element (elliptical shape cavity) for another (cavity) producing a predictable result renders the claim obvious. 

As to claim 3, the combination teaches the sealing device according to Claim 2, the cavities being aligned in the direction of a relative movement of one of the components in relation to the contour transverse direction (modified change in shape of the cavities of Lou will not affect the arrangement or function of Lou’s device; Figures 4-11.)  

As to claim 4, the combination teaches the sealing device according to Claim 3, cavities that are adjacent to one another in the contour transverse direction being configured to be offset from one another in the sliding surface in the contour longitudinal direction (modified change in shape of the cavities of Lou will not affect the arrangement or function of Lou’s device; Figures 4-6.)  

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,156,399 (Lou) in view of US 9,353,865 (Lattin). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 10, Lou discloses the sealing device according to claim 1, with cavities 50, and 52-54, but is silent about the cavities differing from one another in relation to the dimensions of the contour.  Lattin teaches a seal system with grooves differing from one another in relation to the dimensions of the contour. Lattin teaches feed grooves 331, collection grooves 336, distribution grooves 345, retention cavities 351, and discharge groove 357 (Col.5, L37-48) performing different functions. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the cavities of Lou with cavities differing from one another in relation to the dimensions of the contour as taught by Lattin. Thus, the simple substitution of one known element (cavities of different shapes) for another (cavity) producing a predictable result renders the claim obvious. 

As to claim 11, the combination teaches the sealing device according to Claim 10, having at least two different groups of cavities with the same dimensions of the contour (Lou modified with Lattin teaches the claimed limitation.)




Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/NATHAN CUMAR/Primary Examiner, Art Unit 3675